Citation Nr: 0906139	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  07-16 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for benign hypertension 
with paroxysmal atrial fibrillation.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1973 to 
February 1976.  The Veteran had subsequent U.S. Army Reserve 
duty including active duty for training (ADT) in May 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for 
benign hypertension with paroxysmal atrial fibrillation.  The 
Veteran contends that he was first diagnosed with and treated 
for new onset atrial fibrillation and high blood pressure 
while serving ADT in May 1998 and that his current diagnosis 
is related to this treatment.

A review of the claims folder reveals that the Veteran's 
service treatment records for his period of active duty from 
February 1973 to February 1976 as well as his service 
treatment records associated with his service in the U.S. 
Army Reserve, including the reports of his periodic physical 
examinations, with the exception of the medical records 
regarding his period of ADT in May 1998, have not been 
associated with the claims folder.  In a memorandum to the 
file dated in May 2006 it was reported that the Veteran's 
service treatment records were found to be unavailable for 
review after two requests to the Records Management Center 
(RMC) failed to recover the Veteran's records.  There is no 
indication in the claims folder that a request was made 
directly to the Veteran's U.S. Army Reserve unit in an 
attempt to locate his service treatment records.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2008).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the AMC should attempt to obtain the Veteran's service 
treatment records from the Veteran's reserve unit and from 
the U.S. Army and Joint Services Records Research Center 
(JSRRC).

In addition, upon careful review of the claims folder, it is 
noted in a January 2006 letter submitted by Dr. V.H., that 
the Veteran has received continuous treatment for his 
hypertension from Dr. V.H. since June 1999.  However, the 
Board notes that the records of this treatment have not been 
obtained and associated with the claims folder.  As such, the 
claim must be remanded for attempts to be made to obtain the 
records of the Veteran's treatment from Dr. V.H. after 
receipt of necessary authorization.

The Board notes that, to date, the Veteran has not been 
afforded a VA medical examination regarding the etiology of 
his current benign hypertension with paroxysmal atrial 
fibrillation.  A review of the claims folder reveals that the 
Veteran was first diagnosed with new onset atrial 
fibrillation and high blood pressure while serving on ADT in 
May 1998.  The Veteran's post-service medical records reveal 
that the Veteran has received continuing treatment for atrial 
fibrillation and hypertension since June 1999.  

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  
(1) competent evidence that the Veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

The Board finds that the claim must be remanded for the 
Veteran to be afforded a VA medical examination regarding the 
etiology of the Veteran's benign hypertension with paroxysmal 
atrial fibrillation.  The Veteran's service treatment records 
reveal that the Veteran was treated for and diagnosed with 
new onset atrial fibrillation and high blood pressure while 
on ADT and the Veteran's current medical records reveal that 
the Veteran is diagnosed with and being treated for an 
irregular heart beat and hypertension.  However, the Board 
notes that there is no opinion of record associating the 
Veteran's current condition with the treatment received while 
on ADT in May 1998 or the Veteran's active service from 
February 1973 to February 1976 nor is there any evidence of 
record revealing that the notation of new onset atrial 
fibrillation or high blood pressure were chronic conditions 
at their diagnosis and treatment in May 1998.  As such, the 
claim must be remanded for the Veteran to be provided a VA 
medical examination.

The Veteran must also be advised of the importance of 
reporting to the scheduled examination, and of the potential 
consequences of failing to so report (to include the denial 
of the claim).  See 38 C.F.R. § 3.655 (2008).

Accordingly, the case is REMANDED for the following action:

1.  After securing the proper 
authorization, request treatment records 
pertaining to the Veteran from Dr. V.H. 
dated since June 1999.  Any additional 
pertinent records identified by the 
appellant during the course of the remand 
should also be obtained, following the 
receipt of any necessary authorizations 
from the appellant, and associated with 
the claims file.

2.  Contact the appropriate authority, or 
records depository, and request a 
complete copy of the Veteran's service 
treatment records for his period of 
active and reserve service.  Document the 
attempt to obtain these records.  Attempt 
to verify all periods of Active Duty, 
Active Duty for Training, and Inactive 
Duty Training during the entire period of 
the Veteran's active and reserve service.

3.  After accomplishment of the above 
development, the Veteran should be 
accorded an examination for 
cardiovascular disabilities.  The report 
of examination should include a detailed 
account of all manifestations of 
cardiovascular disorders found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

The examiner is asked to comment on the 
record of treatment for benign 
hypertension with paroxysmal atrial 
fibrillation in the service treatment 
records.  The examiner is asked to 
express an opinion as to when the 
Veteran's benign hypertension with 
paroxysmal atrial fibrillation was first 
manifested (i.e., prior to service, in 
service, or after service).  The examiner 
should also render an opinion as to 
whether it is more likely than not 
(meaning likelihood greater than 50%), at 
least as likely as not (meaning 
likelihood of at least 50%), or less 
likely than not or unlikely (meaning that 
there is a less than 50% likelihood) that 
the Veteran's benign hypertension with 
paroxysmal atrial fibrillation, is 
related to or had its onset during 
service, either the Veteran's active duty 
or active duty for training.

If the examiner determines that the 
Veteran's benign hypertension with 
paroxysmal atrial fibrillation is a 
disease which clearly and unmistakably 
(i.e., undebatably) preexisted service, 
either active duty or active duty for 
training, the examiner is asked to 
indicate whether there was a permanent 
increase in the severity of the 
underlying pathology associated with the 
benign hypertension with paroxysmal 
atrial fibrillation which occurred during 
service.  If the examiner answers this 
question affirmatively, the examiner is 
then asked to express an opinion as to 
whether the increase in severity is 
clearly and unmistakably (i.e., 
undebatably) due to the natural progress 
of the disease.  If the examiner 
determines that the Veteran's benign 
hypertension with paroxysmal atrial 
fibrillation did not increase in severity 
during service, the examiner should 
indicate as such.  The examiner should 
indicate whether the claimed benign 
hypertension with paroxysmal atrial 
fibrillation is otherwise related to the 
Veteran's active service.  The examiner 
is asked to render an opinion on whether 
the Veteran's May 1998 diagnosis of 
atrial fibrillation and high blood 
pressure was the manifestation of a 
chronic disorder.  The examiner must 
provide a complete rationale for any 
stated opinion.  

The claims folder and a copy of this 
remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examining 
physician should provide a complete 
rationale for all conclusions reached.

4.  After undertaking any other 
development deemed appropriate re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




